USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          No. 95-1804                        DANIEL J. ROCHE ET UX. VALERIE ROCHE,                               Plaintiffs, Appellants,                                          v.                     JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY,                                 Defendant, Appellee.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. William G. Young, U.S. District Judge]                                             ___________________                              _________________________                                        Before                               Selya, Boudin and Lynch,                                   Circuit Judges.                                   ______________                              _________________________               Robert E. Kelley, with whom Robert W. Kelley was on brief,               ________________            ________________          for appellants.               Neil Jacobs, with whom Michael J. Moody and Hale and Dorr               ___________            ________________     _____________          were on brief, for appellee.                              _________________________                                    April 16, 1996                              _________________________                    SELYA, Circuit Judge.  This appeal requires us to                    SELYA, Circuit Judge.                           _____________          consider whether a private party should be held liable under 42          U.S.C.   1983 for an arrest and unsuccessful prosecution that          followed on the heels of its detailed report of suspected          wrongdoing to the authorities.  The district court found no          competent evidence that the defendant violated   1983, discerned          no merit in the plaintiffs' other claims, and granted brevis                                                                ______          disposition.  See Fed. R. Civ. P. 56.  Descrying no error, we                        ___          affirm.                                          I.                                          I.                                          __                                      Background                                      Background                                      __________                    We limn the facts in the light most hospitable to the          summary judgment loser, consistent with record support.  See,                                                                   ___          e.g., Garside v. Osco Drug, Inc., 895 F.2d 46, 48 (1st Cir.          ____  _______    _______________          1990).  In so doing, we ignore "conclusory allegations,          improbable inferences, and unsupported speculation."  Medina-                                                                _______          Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir.          _____    _________________________          1990).                    On March 18, 1991, as part of a sizeable reduction in          force, defendant-appellee John Hancock Mutual Life Insurance          Company (Hancock) laid off approximately 450 workers including          plaintiff-appellant Daniel J. Roche.  The next day the principal          architect of Hancock's downsizing (a senior executive vice-          president who, for the sake of anonymity, we shall call "Green")          received three electronically recorded telephone messages on his          office voice mail system.  The speaker threatened Green's life                                          2          and forecast the imminent kidnapping and mutilation of his          children.  Later that day Green's secretary received and recorded          an equally ominous call.                    Richard Louis, a Hancock employee responsible for          internal investigations, prepared recordings of the menacing          messages.  It was readily apparent that these anonymous calls          were made by a man endeavoring to disguise his voice.  Louis          tentatively concluded that the mystery man was a casualty of the          recent reduction in force, reported the matter to the Boston          police, and took steps to ensure the safety of Green and his          family.  When the police investigation fizzled, Hancock retained          a firm of private detectives (McCain & Fitzpatrick).  Robert          Fitzpatrick spearheaded the probe.  After a preliminary review,          Fitzpatrick agreed that a disgruntled ex-employee most likely had          made the calls and predicted that the miscreant would strike          again around the anniversary of the March 18 layoffs.                    All was quiet until the day before Christmas when Green          received another anonymous call.  This call was sarcastic but not          threatening.  He received a second such call eight days later.           Louis played recordings of these two calls for his supervisor,          David Cullington, who thought that the voice belonged to Jack          Budrow (an employee who had lost his job in the March layoffs).           Fitzpatrick's attempts to correlate these calls with the four          original calls proved inconclusive, and Hancock discounted Budrow          as a suspect vis-a-vis the threats.                    In February of 1992, Hancock rehired Roche.  On March                                          3          13, Green received another anonymous voice mail message.  This          time the caller promised to kill him on the layoff anniversary          date.  Louis recorded the communique and notified the          authorities.  Cullington, understandably alarmed, played the          recording for Neil Smith (a manager acquainted with many of the          employees who had been cashiered in March 1991).  Smith had known          Roche for twenty-two years and thought that he recognized Roche's          voice.  Cullington next played the four March 1991 messages for          Smith's listening pleasure, but Smith could not positively          identify the caller.                    Without mentioning Smith's views, Cullington aired the          same five messages for Paul Heaslip, Hancock's director of labor          relations, who had worked with Roche for four years.  Heaslip          said that he recognized Roche's voice on the anniversary message,          but that he could not identify the disguised voice featured in          the four earlier recordings.  Without mentioning Roche's name,          Cullington consulted Barry Rubenstein, Hancock's in-house          counsel.  Rubenstein had worked with Roche off and on from 1985          to 1989.  When he heard the same quintet of messages he          volunteered that the voice on the latest recording belonged to          Roche.                    At that juncture, Rubenstein assumed an active role in          the proceedings.  He researched the law, informed Cullington that          the threatening calls probably violated federal and state          criminal prohibitions, and stated that it would be appropriate to          report Hancock's suspicions to the authorities.  Rubenstein also                                          4          counselled Cullington that, under the terms of the applicable          collective bargaining agreement, Roche's employment could be          terminated.  Out of an abundance of caution, Rubenstein suggested          that the company obtain yet another opinion.  Following this          advice, Cullington auditioned the recordings for Brooks Tingle            an employee who was in regular contact with Roche but not privy          to the investigation.  Tingle stated without prompting that both          the March 1991 and March 1992 recordings contained Roche's voice.                    In the same time frame Fitzpatrick, acting for Hancock,          recruited Sensimetric, a voice analysis firm, to compare the          March 1991 and March 1992 messages in order to determine whether          the calls had been made by the same person.  Fitzpatrick reported          to Hancock that  Sensimetric's analysis "strongly indicate[d]          that the same individual may have made both recordings."           Fitzpatrick also asked Sensimetric to compare the non-threatening          messages attributed to Budrow with the threat made in March of          1992.  Sensimetric's analysis failed to establish a likely tie.           On March 23, 1992, Hancock lawfully but surreptitiously obtained          a recorded specimen of Roche's normal speaking voice.           Fitzpatrick subsequently reported to Hancock that, based on          Sensimetric's examination of the sample, Roche's voiceprint          matched that of the minacious caller.                    Armed with this information, Louis recontacted the          authorities.  A law enforcement official requested that he secure          sworn affidavits from the individuals who claimed to be able to          identify Roche's voice.  Louis followed instructions and, on                                          5          March 25, he met with representatives of the Boston Police          Department and the Suffolk County District Attorney's Office.           Louis played the five threatening messages and presented sworn          affidavits from Smith, Heaslip, Rubenstein, and Tingle confirming          that each had identified Roche as the perpetrator.  Relying on          Fitzpatrick's reports, Louis also told the authorities that          Sensimetric had analyzed the recordings and had concluded that          the caller's speech matched Roche's normal speaking voice.                    The police decided to pursue the case.  Without the          participation of any Hancock representative, the officers applied          for a criminal complaint and procured an arrest warrant.  The          next morning four police officers arrived by prearrangement at          the company's Braintree office.  Louis joined them and summoned          Roche.  After Louis handed Roche a termination letter, the          gendarmes arrested him and, in short order, the district attorney          charged him with threatening to murder Green, threatening harm to          Green's family, and making harassing telephone calls.                    Hancock kept close track of the criminal case:  it          acceded to various prosecution requests for information, paid          Sensimetric's expert witness fees, and in addition, several of          its employees (including Louis, Heaslip, and Tingle) testified at          the trial.  Notwithstanding Hancock's cheerleading, the jury          voted to acquit.                                         II.                                         II.                                         ___                                  Travel of the Case                                  Travel of the Case                                  __________________                                          6                    Roche sued Hancock in a Massachusetts state court.1           He asserted claims for abridgement of his civil rights pursuant          to 42 U.S.C.   1983 and counterpart state statutes.  He also          pleaded claims for false arrest, false imprisonment, abuse of          process, malicious prosecution, and wrongful discharge.  Hancock          removed the suit to the federal district court citing federal          question jurisdiction.  See 28 U.S.C.    1331, 1441.                                  ___                    After the close of discovery, Hancock sought summary          judgment.  The district court, ruling ore tenus, found that                                                ___ _____          Hancock, as a matter of law, had probable cause to believe that          the appellant had committed or would commit a crime, and thus had          legal justification to report the information in its possession          to the police.  On this basis, the court rejected the appellant's          civil rights, abuse of process, and malicious prosecution claims.           Finding his other claims to be equally lacking in merit, albeit          for different reasons, the court granted judgment in Hancock's          favor across the board.  This appeal followed.                                         III.                                         III.                                         ____                                       Analysis                                       Analysis                                       ________                                          A.                                          A.                                          __                            The Summary Judgment Standard                            The Summary Judgment Standard                            _____________________________                    We afford plenary review to the entry of summary                                        ____________________               1Roche's wife, Valerie, joined him as a party plaintiff and          appears as an appellant in this venue.  Since her claims (for          infliction of emotional distress and loss of consortium) are          entirely derivative of his, we discuss the case as if Daniel          Roche were the sole plaintiff and appellant.  Of course, our          reasoning and result are fully applicable to Valerie Roche's          claims.                                          7          judgment on the civil rights claim.  See Smith v. F.W. Morse &                                               ___ _____    ____________          Co., 76 F.3d 413, 428 (1st Cir. 1996).  The criteria are          ___          familiar:  a court may grant summary judgment if the nisi prius          roll discloses no genuine issue of material fact and if, viewing          the entire record in the light most flattering to the nonmovant,          the proponent demonstrates its entitlement to judgment as a          matter of law.  See McCarthy v. Northwest Airlines, Inc., 56 F.3d                          ___ ________    ________________________          313, 315 (1st Cir. 1995) (collecting cases); see also Fed. R.                                                       ___ ____          Civ. P. 56(c).                    In applying these criteria, we recognize that          "genuineness and materiality are not infinitely elastic          euphemisms that may be stretched to fit whatever pererrations          catch a litigant's fancy."  Blackie v. Maine, 75 F.3d 716, 721                                      _______    _____          (1st Cir. 1996).  An issue is "genuine" only when the relevant          evidence could lead a reasonable factfinder, drawing favorable          inferences, to decide it in the manner described by the nonmoving          party; a fact is "material" only when it possesses the capacity,          if determined as the nonmovant wishes, to alter the outcome of          the lawsuit under the applicable legal tenets.  See id.  In this                                                          ___ ___          connection, it is important to remember that genuine disputes          over material facts can only sprout out of competent and          reasonably definite evidence actually contained in the summary          judgment record.  See Garside, 895 F.2d at 50.  Put bluntly,                            ___ _______          "motions for summary judgment must be decided on the record as it          stands, not on a litigant's visions of what the facts might some          day reveal."  Maldonado-Denis v. Castillo-Rodriguez, 23 F.3d 576,                        _______________    __________________                                          8          581 (1st Cir. 1994).  Thus, speculation and surmise, even when          coupled with effervescent optimism that something definite will          materialize further down the line, are impuissant in the face of          a properly documented summary judgment motion.  See Dow v. United                                                          ___ ___    ______          Bhd. of Carpenters, 1 F.3d 56, 58 (1st Cir. 1993).          __________________                                          B.                                          B.                                          __                                   The   1983 Claim                                   The   1983 Claim                                   ________________                    The court below entered judgment on the   1983 claim          based on its determination that Hancock had legal justification          to report the appellant to the police and procure his arrest.           Since   1983 is aimed at state action and state actors, see 42                                                                  ___          U.S.C.   1983 (providing private right of action for deprivations          of constitutional rights "under color of any statute, ordinance,          regulation, custom, or usage" of any state), persons victimized          by the tortious conduct of private parties must ordinarily          explore other avenues of redress.  See Dennis v. Sparks, 449 U.S.                                             ___ ______    ______          24, 27-28 (1980); Adickes v. S.H. Kress & Co., 398 U.S. 144, 152                            _______    ________________          (1970).  To be sure, the rule is not absolute:  private actors          may align themselves so closely with either state action or state          actors that the undertow pulls them inexorably into the grasp of            1983.  See, e.g., Adickes, 398 U.S. at 152; Burton v.                   ___  ____  _______                   ______          Wilmington Parking Auth., 365 U.S. 715, 724 (1961).  But the case          ________________________          at hand exemplifies the general rule, not the exception to it.                    Here, the undisputed evidence discloses that the          police, of their own volition, decided to seek an arrest warrant.           An independent magistrate then examined the collected evidence                                          9          and found it sufficient to justify issuance of the warrant.           There is not the smallest hint that the magistrate was a Hancock          pawn, or, for that matter, that Hancock solicited the magistrate          to act.  From that point forward, the police dictated the time,          place, and manner of the arrest; the district attorney's office          framed the charges; and that office directed the ensuing          prosecution.  Because (1) the officers who requested the warrant          independently exercised reasonable professional judgment in          applying for it, cf. Malley v. Briggs, 475 U.S. 335, 345-46 & n.9                           ___ ______    ______          (1986), (2) the magistrate acted autonomously and within the          range of her judicial competence in issuing the warrant, and (3)          the district attorney acted autonomously in prosecuting the case,          there is no principled basis for attributing state action to          Hancock.                    Of course, liability under   1983 requires not only          state action but also an unconstitutional deprivation of rights.           The appellant fares no better on this aspect of the inquiry.  At          a bare minimum, if probable cause to arrest and prosecute the          appellant existed, no unconstitutional deprivation occurred.2                                         ____________________               2We do not in any way imply that a citizen must have          probable cause (or anything remotely approaching probable cause)          before informing the police of a suspected crime.  Indeed, to the          extent that the appellant's thesis implies that a private citizen          who articulates his suspicions to the police may, without more,          be held liable as a state actor under   1983 for an ensuing          arrest and prosecution if probable cause is lacking, we          unequivocally reject it.  There is a strong public interest in          encouraging people to bring possible wrongdoing to the          authorities' attention.  Consequently, when a private party,          acting in good faith, reports suspected criminal activity to the          police, the cutlass of the federal civil rights statute remains          in its scabbard.  See, e.g., Wagenmann v. Adams, 829 F.2d 196,                            ___  ____  _________    _____                                          10          See Franco de Jerez v. Burgos, 876 F.2d 1038, 1040 (1st Cir.          ___ _______________    ______          1989) (holding that the filing of a criminal complaint does not          violate the Constitution if the prosecutor had probable cause to          believe the defendant had committed the crime); Mann v. Cannon,                                                          ____    ______          731 F.2d 54, 62 (1st Cir. 1984) (explaining that to prove a          Fourth Amendment violation pursuant to   1983, a "plaintiff must          show at a minimum that the arresting officers acted without          probable cause").                    Probable cause to arrest exists if, at the moment of          the arrest, the facts and circumstances within the relevant          actors' knowledge and of which they had reasonably reliable          information were adequate to warrant a prudent person in          believing that the object of his suspicions had perpetrated or          was poised to perpetrate an offense.  See Beck v. Ohio, 379 U.S.                                                ___ ____    ____          89, 91 (1964); United States v. Figueroa, 818 F.2d 1020, 1023                         _____________    ________          (1st Cir. 1987).  By definition, the determination does not          require scientific certainty.  See Illinois v. Gates, 462 U.S.                                         ___ ________    _____          213, 235 (1983).                    The inquiry into the existence vel non of probable                                                   ___ ___                                        ____________________          210 (1st Cir. 1987) (endorsing the "premise that merely          initiating a good-faith request for police protection would not          attach liability for the subsequent unconstitutional conduct of          arresting officers"); Carey v. Continental Airlines, Inc., 823                                _____    __________________________          F.2d 1402, 1404 (10th Cir. 1987) (similar; airline employee          contacted police to remove striker from terminal); see also                                                             ___ ____          Alexis v. McDonald's Restaurants of Mass., Inc., 67 F.3d 341,          ______    _____________________________________          351-52 (1st Cir. 1995) (granting summary judgment for restaurant          manager in analogous circumstances); United States v. Garlock, 19                                               _____________    _______          F.3d 441, 444 (8th Cir. 1994) (holding that a private employer          who investigated employee misconduct and reported the results did          not automatically become a state actor).                                          11          cause is not to be undertaken from the perspective of hindsight          but from the perspective of a hypothetical "reasonable man"          standing in the reporting person's shoes at the time when that          person acted.  See Figueroa, 818 F.2d at 1023; United States v.                         ___ ________                    _____________          McCambridge, 551 F.2d 865, 870 (1st Cir. 1977).  The preferred          ___________          approach is pragmatic; it focuses on the "factual and practical          considerations of everyday life on which reasonable and prudent          men, not legal technicians, act."  Gates, 462 U.S. at 231.  Thus,                                             _____          the quantity and quality of proof necessary to ground a showing          of probable cause is not the same as the quantity and quality of          proof necessary to convict.  See United States v. Hoffman, 832                                       ___ _____________    _______          F.2d 1299, 1305-06 (1st Cir. 1987); United States v. Miller, 589                                              _____________    ______          F.2d 1117, 1128 (1st Cir. 1978), cert. denied, 440 U.S. 958                                           _____ ______          (1979).  It follows that one who asserts the existence of          probable cause is not a guarantor either of the accuracy of the          information upon which he has reasonably relied or of the          ultimate conclusion that he reasonably drew therefrom.  See                                                                  ___          Figueroa, 818 F.2d at 1024-25.          ________                    Even assuming that it was Hancock (and not the police)          who asserted the existence of probable cause, Hancock measures up          against this benchmark.  Its own staff conducted an extensive          investigation of the threatening messages.  That probe ultimately          unearthed a quartet of employees who identified the appellant's          voice.  These individuals were all familiar with his speech, and          each vouchsafed the accuracy of the identification.  There is no          suggestion in the record that any of these persons had the                                          12          slightest reason to dissemble.  Standing alone, the          identification evidence is sufficient to support a finding of          probable cause.                    What is more, the finding of probable cause does not          rest entirely on the identification evidence.  Voice analysis          strongly suggested that the same individual originated the calls          placed in March of 1991 and March of 1992, and that the appellant            whose voiceprint matched the voiceprint of the man who placed          the March 1992 call   was that individual.  To buttress this          conclusion, Hancock received a series of reports from          Fitzpatrick, a twenty-year veteran of the FBI, indicating that          the appellant had placed the calls.  On the basis of the          substantial evidence produced by Hancock's investigation, a          reasonable factfinder would have no option but to conclude that          Hancock had probable cause to report its findings to the          police.3                    The appellant attempts to undermine this conclusion by          means of several expedients.  We find these expedients uniformly          unavailing.                    First, the fact that a state court jury acquitted the          appellant of the criminal charges does not speak to the existence          of probable cause.  The probable cause determination is made at a          different point in time by a different, less demanding                                        ____________________               3It should be noted that the incentive to contact the          authorities was great; the caller threatened murder, and Hancock          had every reason to believe that Green's life was in dire          jeopardy.                                          13          methodology, and requires less proof than a conviction.  See                                                                   ___          Figueroa, 818 F.2d at 1023; Miller, 589 F.2d at 1128.          ________                    ______                    Second, the appellant's claim that the recordings were          of such poor quality that no one could glean anything useful from          them, even if true in retrospect, begs the question.  Roche          points to nothing that furnishes any rational basis for believing          that Hancock, at the time it contacted the police, knew of any                        ___________________________________          such shortcoming.  This is of decretory significance because, for          the purpose of determining probable cause, courts must ask          whether a reasonable person would rely on a particular piece of          information, not whether that information was unquestionably          accurate.4  See Gates, 462 U.S. at 231.                      ___ _____                    Third, the appellant's claim that the voice          identifications were "shaky" because they were performed under          highly suggestive conditions is argumentative.  He offers not a          shred of probative evidence to support this asseveration, and it          is flatly contradicted by affidavits and depositions contained in          the record.                    Fourth, the appellant asserts that the voice-imprint          analysis performed by Sensimetric failed conclusively to identify          him as the perpetrator.  We agree   but that fact is largely          beside the relevant point.  The record is pellucid that Hancock          based its assessment of the expert's findings on Fitzpatrick's          account, and faithfully reported that account (which tended to                                        ____________________               4In any event, the magistrate independently examined the          recordings and apparently found them to be of adequate quality to          support the issuance of an arrest warrant.                                          14          inculpate Roche) to the authorities.  If Sensimetric bungled             and there is little in the record to suggest that it did   that          fact was not known to Hancock.                    Fifth, the appellant maintains that Louis withheld          certain of Sensimetric's findings that tended to exculpate him          and did not mention the calls attributed to Budrow.  This claim            which amounts to an assertion that Hancock impermissibly edited          what it told the police   is bootless.  Although Roche was able          to demonstrate some equivocation on Sensimetric's part at the                                                                 ______          criminal trial, there is nothing in the record to show that          ______________          Hancock, which dealt with Sensimetric indirectly (through          Fitzpatrick), knew more than it disclosed at the relevant time.                                                     __ ___ ________ ____          Similarly, the second part of the claim conveniently overlooks          the fact that Hancock's investigation implicated Roche, and that          Hancock lacked any cause to make a good-faith report to the          authorities concerning Budrow.                    We could continue dissecting the appellant's          asseverations, but it would be pointless to do so.  All of them          share the infirmities of the ones we have addressed.  The short          of the matter is that, when Hancock went to the police, the          evidence it had in hand provided probable cause to believe that          the appellant had threatened to commit a crime and had made          harassing telephone calls, both of which constitute violations of          Massachusetts law.                                          C.                                          C.                                          __                                Malicious Prosecution                                Malicious Prosecution                                _____________________                                          15                    The appellant's allegations of malicious prosecution          cannot salvage his   1983 claim.  The law is settled that a          garden-variety claim of malicious prosecution garbed in the          regalia of   1983 must fail.  There is no substantive due process          right under the Fourteenth Amendment to be free from malicious          prosecution, see Albright v. Oliver, 114 S. Ct. 807, 810-19                           ________    ______          (1994) (plurality op.); Calero-Colon v. Betancourt-Lebron, 68                                  ____________    _________________          F.3d 1, 3 n.7 (1st Cir. 1995), and the availability of a plainly          adequate remedy under Massachusetts law, see Beecy v.                                                   ___ _____          Pucciarelli, 441 N.E.2d 1035, 1038-39 (Mass. 1982), defeats the          ___________          possibility of a procedural due process claim here, see Perez-                                                              ___ ______          Ruiz v. Crespo-Guillen, 25 F.3d 40, 43 (1st Cir. 1994).           ____    ______________          Consequently, the appellant cannot rewardingly predicate his            1983 claim on malicious prosecution simpliciter.5                                          D.                                          D.                                          __                               The Supplemental Claims                               The Supplemental Claims                               _______________________                    After appropriately granting summary judgment on the            1983 claim, the district court proceeded to administer the same          medicine to the appellant on the pendent state-law claims.  The          argument is made for the first time on appeal that, because the            1983 claim furnished the sole underpinning for federal          jurisdiction, the district court at that point should have                                        ____________________               5Although the Supreme Court left open the possibility that a          malicious prosecution claim might lie under   1983 on the basis          of the Fourth Amendment, see Albright, 114 S. Ct. at 813-14, we                                   ___ ________          need not explore this virgin territory.  Even assuming the          vitality of such an approach, the existence of probable cause          vitiates any arguable Fourth Amendment claim.                                          16          remanded the state-law claims to the state court or dismissed          them without prejudice.  The argument lacks force.                    A federal court exercising jurisdiction over an          asserted federal-question claim must also exercise supplemental          jurisdiction over asserted state-law claims that arise from the          same nucleus of operative facts.  See 28 U.S.C.   1367(a)                                            ___          (providing that "in any civil action of which the district courts          have original jurisdiction, the district courts shall have          supplemental jurisdiction over all other claims that are so          related to claims in the action within such original jurisdiction          that they form part of the same case or controversy").  Thus, the          court below had jurisdiction over the appellant's pendent state-          law claims once Hancock seasonably removed the action from the          state court.                    Still, the appellant argues that the situation changed          after the district court threw out his   1983 claim.  That          development, he says, stripped the court of power to exercise          jurisdiction over the remaining state-law claims.  We disagree.           In a federal-question case, the termination of the foundational          federal claim does not divest the district court of power to          exercise supplemental jurisdiction but, rather, sets the stage          for an exercise of the court's informed discretion.  See 28                                                               ___          U.S.C.   1367(c)(3) (authorizing a district court to decline          adjudication of lingering state-law claims after it has dismissed          "all claims over which it has original jurisdiction").  In          deciding whether or not to retain jurisdiction on such an                                          17          occasion, the trial court must take into account concerns of          comity, judicial economy, convenience, fairness, and the like.           See Rodriquez v. Doral Mortgage Corp., 57 F.3d 1168, 1177 (1st          ___ _________    ____________________          Cir. 1995); Vera-Lozano v. International Broadcasting, 50 F.3d                      ___________    __________________________          67, 70 (1st Cir. 1995); Newman v. Burgin, 930 F.2d 955, 963-64                                  ______    ______          (1st Cir. 1991).  While dismissal may sometimes be appropriate if          the federal-question claim is eliminated early in the          proceedings, see, e.g., Martinez v. Colon, 54 F.3d 980, 990 (1st                       ___  ____  ________    _____          Cir.), cert. denied, 116 S. Ct. 515 (1995), each case must be                 _____ ______          gauged on its own facts.  The preferred approach is pragmatic and          case-specific.  Thus, in "an appropriate situation, a federal          court may retain jurisdiction over state-law claims          notwithstanding the early demise of all foundational federal          claims."  Rodriguez, 57 F.3d at 1177.                    _________                    Here, the district court's resolve to go forward with          the state-law claims fell squarely within the realm of its          discretion.  The litigation had matured well beyond its nascent          stages, discovery had closed, the summary judgment record was          complete, the federal and state claims were interconnected, and          powerful interests in both judicial economy and fairness tugged          in favor of retaining jurisdiction.  We are bound to conclude on          this record that the district court appropriately exercised its          discretion in retaining jurisdiction over, and disposing of, the          entire compendium of claims in the case.                                          18                    That ends the matter.6  Since the appellant has not          made a particularized argument that the district court decided          the state-law claims erroneously, we need go no further.  See                                                                    ___          Ryan v. Royal Ins. Co., 916 F.2d 731, 734 (1st Cir. 1990)          ____    ______________          (explaining "that issues adverted to on appeal in a perfunctory          manner, unaccompanied by some developed argumentation, are deemed          to have been abandoned").                                         IV.                                         IV.                                         ___                                      Conclusion                                      Conclusion                                      __________                    We need go no further.  For the reasons enumerated          above, we hold that the district court acted lawfully in granting          Hancock's motion for brevis disposition on all claims.                               ______          Affirmed.          Affirmed.          ________                                        ____________________               6We add in passing that the appellant's argument is          procedurally defaulted as well as substantively infirm.  When the          time was right, he never asked the district court to withhold          decision on the state-law claims and to remand them to the state          court.  It is settled in this circuit that a litigant who could          have asked the district court for relief fairly thought to be          available, but who chose not to do so, cannot seek that relief          for the first time on appeal.  See Thibeault v. Square D Co., 960                                         ___ _________    ____________          F.2d 239, 243 (1st Cir. 1992); Feinstein v. RTC, 942 F.2d 34, 43-                                         _________    ___          44 (1st Cir. 1991).                                          19